 AMERICAN PRESIDENT LINES, LTD.American President Lines, Ltd. and Ship PaintersLocal 961, International Brotherhood of Paintersand Allied Trades, AFL-CIO and CarpentersLocal Union No. 1149, United Brotherhood ofCarpenters and Joiners of American, AFL-CIO.Cases 20-CA-10013-1 and 20-CA-10014--1May 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 21, 1976, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Parties filed exceptions and supportingbriefs, and the Respondent filed cross-exceptions anda supporting brief and a reply brief to the GeneralCounsel's and Charging Parties' exceptions andbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Based ona charge filed in Case 20-CA-10013-1 on March 3, 1975,as amended on February 6, 1976, by Ship Painters Local961, International Brotherhood of Painters and AlliedTrades, AFL-CIO,' and by a charge filed in Case 20-CA-10014-1 on March 3, 1975, as amended on February 6,Herein referred to as the Painters.2 Herein referred to as the Carpenters.3 Also consolidated with said cases was Case 20-CA-9827 in which acharge was filed by the Sailor's Union of the Pacific. but on April 2, 1976,the Regional Director issued an order severing said case (on her approval ofa settlement agreement therein). Therefore, the complaint was amended bystriking therefrom all references to Case 20-CA 9827 and the allegationsrelating to said case.229 NLRB No. 791976, by Carpenters Local Union No. 1149, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,2 an order consolidating said cases and the complaintherein were issued on February 9, 1976.3The unfair laborpractices alleged in the complaint, as amended, are, inessence, that American President Lines, Ltd., hereinreferred to as APL or Respondent, violated Section 8(a)(5)and (1) of the Act on or about December 3, 1974, byunilaterally subcontracting work performed by units of itsemployees represented by the Painters Union and Carpen-ters Union, respectively, without first bargaining with saidUnions. By its answer, Respondent denies that it violatedthe Act as alleged.4Pursuant to notice, a hearing was held in San Francisco,California, on April 21, 22, 23, 26, and 27, and May 13,1976. Appearances were entered on behalf of all the partiesand all parties filed briefs which have been carefullyconsidered.Based upon the entire recordsin this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with a place ofbusiness located in San Francisco, California, functions asa common carrier owning and operating ships engaged inthe transportation of cargo and passengers between westcoast United States ports and ports in foreign countries.During the most recent calendar year, Respondent per-formed services valued in excess of $50,000 for customerslocated directly outside the State of California.As is admitted by Respondent, it is, and at all timesmaterial herein has been, an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDAs is admitted by Respondent, the Painters Union is,and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.As is admitted by Respondent, the Carpenters Union is,and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background InformationThe parties entered into the following stipulations:The first stipulation is for the 5 years preceding the endof December 1974; American President Lines shipping4 The answer also includes an affirmative defense that said Unionsdiscriminated on the basis of race and therefore cannot be the beneficiariesof a bargaining order (commonly referred to as the Mansion House defense)which is the remedy sought by the complaint. In view of the recommendeddismissal of the complaint. set forth hereinbelow. the merits of saidaffirmative defense have not been considered.I All parties joined in a motion to correct the transcrpt. Errors have beenhereby noted and corrected.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacilities were located at Pier 80, Third and Army Streets,San Francisco.During this period American President Lines employedapproximately 35 employees separately represented by thefollowing five unions to perform work within theirrespective jurisdictions relating to the maintenance, repair,and inspection of cargo containers, lashing gear andcontainer truck chassis at Pier 80: (1) the Carpenters local1149, United Brotherhood of Carpenters and Joiners ofAmerica; (2) Ship Painters Local union 961; (3) MarineFiremen, Oilers and Water Tenders Union; (4) the SailorsUnion of the Pacific; and (5) Marine Engineers BeneficialAssociation.More specifically, the 14 employees represented by theCarpenters union did the following work: Emergency andminor repairs on containers located at Pier 80 which wereowned and/or leased by American President Lines andrebuilding of such containers with major damage.The three employees represented by the Painters uniondid painting and resin work on containers located at Pier80 which were owned or leased by American PresidentLines.The remaining maintenance and repair and inspectionwork at Pier 80 was done by the employees represented bythe Sailors Union of the Pacific, the Marine EngineersBeneficial Association and Marine Firemen, Oilers, andWater Tenders union, respectively.The second stipulation is American President Lines doesnot have a current written collective-bargaining agreementwith the Painters Union covering painters employed byAmerican President Lines at Pier 80, but did recognize thatunion as collective-bargaining representative of AmericanPresidents Lines' painters employed at Pier 80.The third stipulation is late in the summer of 1974 it waslearned American President Lines might move from Pier 80in San Francisco to the Marine Terminal at Berths C andD in Middle Harbor Terminal located at 1395 MiddleHarbor Road in Oakland, California, commonly referredto as SeaTrain Terminal. At that time and for some timebefore that SeaTrain Lines, Inc., has had a preferentialassignment agreement similar to a lease with the Port ofOakland to occupy and use the SeaTrain Terminal.SeaTrain has a collective-bargaining agreement with local10, the International Longshoremen and Warehousemen'sunion covering repair, maintenance of tractors, containers,chassis, generator sets, yard vehicles and reefer units atMiddle Harbor Terminal.The fourth stipulation is during the late summer of 1974American President Line considered moving from Pier 80to the SeaTrain Terminal. There were lengthy and complexdiscussions with the Port of Oakland and the Port of SanFrancisco, as well as other interested parties regarding thepossibility of such a move.The fifth stipulation is that on or about November I I,1974, the Federal Maritime Commission approved aninterim agreement between American President Lines,SeaTrain, and the Port of Oakland under which AmericanPresident Lines and SeaTrain contracted to share theSeaTrain Terminal with American President Lines tomanage the terminal.Stipulation six is that on or about November 18, 1974,American President Lines began moving cargo andcontainers into the Middle Harbor Terminal under theterms of the interim agreement; under this arrangement,American President Lines and SeaTrain are the only usersof Middle Harbor Terminal, while the containers owned byAPL and SeaTrain each have the company's name oremblem on the side; both SeaTrain and AmericanPresident Lines also lease containers which are owned byother companies and bear their names or emblem.The seventh stipulation is that on December 11, 1974,SeaTrain and American President Lines entered into along-term agreement under which American PresidentLines will assume SeaTrain's preferential assignmentagreement with the Port of Oakland for the SeaTrainTerminal and American President Lines will share usage ofthe Terminal with SeaTrain.It also states this agreement will go into effect whensigned by the Port of Oakland and approved by theFederal Maritime Commission. Under its agreement withthe Port of San Francisco, American President Lines hadto be completely out of Pier 80 by December 31, 1974.B. Chronology of EventsHerbert Riley, who at the time material herein wasRespondent's vice president in charge of employee rela-tions,6credibly testified that in late summer 1974 hebecame aware of the possible move by APL to Oakland;that in September and early October he had severalconversations with Huntsinger, an official of ILWU,during the course of which he was informed by Huntsingerthat ILWU had a contract with SeaTrain for the M & Rwork at the Oakland terminal and had "geographicalrights" to said work, and that if APL moved to saidterminal its work would be performed by ILWU members,adding that APL "would have serious problems" if ILWUmembers "did not do the work." Riley further crediblytestified that thereafter he had several conversations withEugene Pentimonti, Respondent's director of engineeringand maintenance, in which he told him of his conversationswith Huntsinger; that the movement to Oakland did notrelieve APL of its obligations under the contracts with theabove-mentioned five unions representing the employeesdoing the M & R work at Pier 80 in San Francisco; andthat "there were some possibilities of work stoppages ofone sort or another as a result of these threats" fromILWU.Theodore Knudson, financial secretary and businessrepresentative of the Carpenters, credibly testified that hislocal had territorial jurisdiction in the San Francisco Bayarea; that he first heard of the possibility of APL moving toOakland in September 1974 through the public media; thathe discussed the matter with representatives of thePainters; and that they agreed that they should meet withAPL officials to learn what they could about the contem-plated move.6 He severed his relationship with Respondent in March 1976.444 AMERICAN PRESIDENT LINES, LTD.Arrangements were made for such a meeting at aluncheon at Bruno's restaurant in San Francisco onOctober 4. Present at the meeting representing APL wereRiley and Mr. Peachey, labor relations manager, represent-ing the Painters, Leslie Moore, business representative ofPainters Local 1176 (which had jurisdiction over the eastside of the Bay) and a Mr. Werner, and representing theCarpenters, Knudson and Earl Mitchell. Moore acted asspokesman for the two Unions and Riley for APL. Riley,Knudson, and Moore testified about the meeting. Rileytestified that the union representatives expressed concernover whether the move was going to be made and, if so,"who was going to get the work"; that he replied that it wasnot certain that the move was going to be made and that, ifit was, there would be problems "between unions"; andthat he expressed a "preference for the Carpenters andPainters with whom we had had contracts." Knudsontestified that Riley stated that the move was not definite;that Moore stated that if the move was made "it wasexpected the crafts [the five Unions] doing the work at Pier80 would continue to perform the same work" at Oakland;that Riley stated he wanted all five unions to do so; andthat there was no discussion about a possible work problemat Oakland. However, on cross-examination Knudsontestified that Riley might have said that the ILWU wasclaiming the work in the event APL moved to Oakland.Moore testified as follows:The meeting was called for the purpose of an orderlytransfer of the people from San Francisco to MiddleHarbor Road in Oakland. During the meeting therewas quite a little discussion with respect to theCarpenters being a much easier thing to handle,because it was all under the same union. So it was just amatter of transferring their employment from SanFrancisco to Oakland and that they would maintaintheir same seniority in Oakland as they had in SanFrancisco.With the Painters it was a little different problembecause there were two locals involved, but I assuredthem there would be no problem with the transfer ofthe Painters, because we had a working relationshipbetween the two local unions and that as long as thePainters had seniority with American President Lines,they would be transferred to Oakland and they wouldremain members of Local 961 so long as they remainedin good standing. And there would be no difficultyfrom that respect.With that, Mr. Riley stated he was very happy tohear this and it seemed to clear the way of a lot ofproblems, and that practically concluded the businessend of the meeting. We had a nice lunch, enjoyedourselves and felt we had established a good workingrelationship with American President Lines.Q. At this meeting, did Mr. Riley say to you therewould be any difficulty in either the Painters orCarpenters going over to Middle Harbor Terminal?A. No. The only problem was considered to be aproblem at that time, the fact that 961 and 1176 of thePainters Union -that problem. Any other problemsother than that -there were none.Q. He said that at this meeting?A. Yes.The only conflicts in the testimony with respect to themeeting at Bruno's are whether or not Riley, as he testified,merely stated he preferred having the Painters andCarpenters in Oakland and mentioned a possible disputewith ILWU or, as indicated by the testimony of the twounion representatives, he led them to believe that theirmembers would have the work. In view of Riley'sstatement to Pentimonti that the move to Oakland wouldnot relieve APL of its contractual obligations to the Pier 80unions, I am of the opinion that he did lead Knudson andMoore to believe that their members would continue to dothe M & R work at Oakland. However, I credit Riley'stestimony that he did mention that there would be unionjurisdictional problems raised at the Oakland terminal and,in view of the ILWU claim and threat, I believe he alsomentioned the ILWU in particular. In any event, it isappropriate to infer that at the time of the October 4meeting Knudson and Moore were aware of the possibilityof a jurisdictional problem with the ILWU from therumors which they admitted having heard and theirknowledge that ILWU was doing the M & R work forSeaTrain at the terminal in Oakland.Riley credibly testified that in late October, at hissuggestion, he had a luncheon meeting with Ward andHuntsinger, ILWU representatives. He credibly testifiedwith respect thereto as follows:A. I said I was caught in an almost impossiblesituation as far as the variety of claims from sixdifferent unions to do the same work at the samefacility, and that I was desperately looking for a way inwhich to resolve it.I suggested to them that at that point the onlysolution appeared to be some discussions and somecompromises between the unions. I suggested theyought to get together with or without me and discussthe work assignments and how they might all somehowbe accommodated.The response from either or both was that theythought there was some possibility, if the unions gottogether to discuss it, of compromise and settlement.I said, because of the serious problem APL had if wemoved, that I was prepared to meet with any of them atany time, any place, together, separately, or in anymanner to help to work out an answer to the problem.Either Mr. Ward or Mr. Huntsinger said that theythought they could meet with the other unions withoutmy presence and it was a matter better settled betweenthe unions. I agreed wholeheartedly with them on thatstatement. I said I agreed wholeheartedly with them.I told them I would leave it in their hands at thatpoint, that I did not know anything further as to thetiming of the move to Oakland or if it would happen atall, but that there should be some contingency plansand that they should be talking to each other in theevent it came to pass.Riley further credibly testified that he again met with thetwo ILWU representatives, at his request, in early or mid-November. At that time he stated that "time was running445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout," since it appeared more certain that APL was going tomove to Oakland and he had been advised that the unionshad not met. He urged the ILWU representatives to seewhether some compromise could be worked out and wastold by them that they would set up a meeting with "theother unions." He further credibly testified that he stated tothem that there would be no assignment of the M & Rwork of APL at Oakland until the union dispute wasresolved.Riley also testified that in early November he toldEdmund Flynn, president of the Pacific Maritime Associa-tion,7of the union jurisdictional problems associated withAPL's move to Oakland and asked him to obtain a legalopinion on the possibility of subcontracting the disputedwork and was informed that PMA's legal counsel advisedthat it was "legal" to subcontract the work to a third party.Knudson credibly testified that around the middle ofNovember he read that the Maritime Commission hadapproved APL's move to Oakland and called Mr. Peacheyof APL who referred him to Riley; that he then calledRiley and expressed his concern about getting his "people"over to the Oakland terminal to take care of work therewithin the jurisdiction of the Carpenters and was informedthere was no such work at the Oakland terminal, and thatno mention was made of the ILWU. Knudson furthercredibly testified that shortly thereafter he received a callfrom a Carpenters steward at Pier 80 who reported that hehad a conversation wtih Joe Damas, a supervisor ofRespondent, who told him "the Company was planning tophase out the Carpenters and that when they moved toMiddle Harbor Terminal that the ILWU was going to doall their M & R work." A couple of days later (onNovember 20) Knudson and Mitchell of the Carpentersand Moore and Warner of the Painters had a conversationwith Morris Weisberger, president of the Sailors Union,just before a meeting of the Maritime Trades Port Councilof which Weisberger is president and with which the twounions were affiliated. Mitchell credibly testified withrespect to the conversations as follows:A. Mr. Moore of the Painters did most of thetalking. He informed Mr. Weisberger that we wereconcerned about American President Lines moving toOakland and we wanted to know if we had anyjurisdictional problems, if we had the backing of theMaritime Trades. And Mr. Weisberger assured us theywould back us completely.Q. I don't mean to interrupt. Do you recallanything further?A. That's about all I recall.Q. Do you recall there being statement being madeto the effect that Mr. Weisberger was to be [y]ourspokesman in whatever developed?A. I believe we told Mr. Weisberger, after heassured us he would maintain the status quo, that hecould speak on our behalf.Q. In relationship to whatever developed about thisjurisdictional dispute?A. I don't think I made that broad statement.7 Respondent is a member of the Association which represents itsmembers in dealing with various unions but not with either the Carpentersor Painters.Q. (By Mr. Voltz) I understand there is a statementto the effect Mr. Weisberger was to be your spokesmanin whatever developed.JUDGE GILBERT: Was there such a statement to thateffect?THE WITNEss: I believe I made that statement in mydisposition.JUDGE GILBERT: That is not the question.Q. (By Mr. Voltz) Do you recall that being said atthe meeting with Mr. Weisberger?A. Words to that effect, yes.Knudson also credibly testified that in the course of theconversation Weisberger stated, "We are going to maintainthe status quo for all five unions in the move to Oakland,the same ones we have at Pier 80." Weisberger was notquestioned about the conversation, but denied that he hadthe authority to represent either the Carpenters or Paintersin negotiations with APL. When questioned if he was everasked by an official of APL whether he had such authority,he testified as follows:A. I only told them what I told you previously, thatif there was an encroachment on the jurisdiction of anyof the Painters or Carpenters or the Sailors jobs, that wewould take direct action against American PresidentLines.With respect to Weisberger's authority, it appears that,on or about November 27, Knudson had a telephoneconversation with Riley in which Riley said that Weisber-ger was going to be meeting with the ILWU on December2, and when Riley asked him if Weisberger "is speaking foryou?" he replied, "Yes, as far as I know Weisberger wouldspeak for all the five crafts involved." It appears thatneither the Carpenters Union nor the Painters Union wasinvited to attend the meeting and there is no explanation inthe record as to why they were not.According to Riley's further credited testimony, he had atelephone conversation wtih either Ward or Huntsinger onNovember 18 or 19. His credited testimony as to theirconversation is as follows:I asked what progress had been made with regard tomeetings with the other unions, settlement of theproblems, and the response was they had not yet had ameeting.I told him the extreme urgency of the matterinasmuch as on November 18, as I recall, APL beganreceiving cargo at Middle Harbor Terminal for the firsttime. And I should explain, by "cargo" we meanprimarily containers. And when we start movingcontainers on a terminal, containers need often somerepair and maintenance work on them.I told him I was not going to allow anyone to do anywork on those containers that were moved there butthat I was getting tremendous pressure from theoperating department to find a settlement, find a446 AMERICAN PRESIDENT LINES, LTD.solution, that would enable them to begin doing thework that had to be done when those containers wereon the Terminal.I believe, as I best recall, I also told him in thattelephone conversation that short any settlementbetween the Unions, the road APL had selected to getthe work done was by subcontracting and that that wasthe plan at the time.James Madden, who at the time was in charge of theadministration of SeaTrain's maintenance facilities, credi-bly testified that originally in discussions between APL andSeaTrain up to and including November 13, when he and anumber of other executives of SeaTrain, including JohnLamar, executive vice president, visited Oakland from theEast, it was understood that APL would take over theoperation and management of the terminal. This isreflected in the documents by which APL took over part ofthe Oakland terminal. He further credibly testified that heagain visited the Oakland terminal about November 20and met with officials of APL, including Riley. He furthercredibly testified as follows:A. Mr. Riley brought up the fact they had aproblem with various unions and at that point theywould not be able to perform the maintenance forSeaTrain. And he made a proposal that SeaTrain, infact, do maintenance for American President Lines.Q. Did he explain why?A. I don't believe in any great detail. Just the factthere was a number of unions involved and there wassome jurisdictional disputes, and he had been trying toget it resolved and had not, at that point, had any greatsuccess. But that he was continuing to work on it untilhe could resolve it. You know, he needed an alternativeplan.** *A. I called up John Lamar at his home inConnecticut for advice on what he wished to do. Hestated Seatrain's position was, if it did not in any wayviolate a contract between the ILWU and Seatrain andthat we would not get involved in any dispute APL hadwith their unions, we would. But that we did not wish tobe a part of any dispute APL had. That if that were thecase, we would perform their maintenance.It should be noted at this point that it appears from therecord that the shop was so set up at the terminal that itwas not practical for both SeaTrain and APL to do its ownM & R work.Over the period from November 22 to early in Decem-ber, Madden and Eugene Pentimonti of APL exchangedproposed drafts of the agreement by which SeaTrain wouldhandle all the M & R work (i.e., APL would subcontract itswork to SeaTrain) and the final form was agreed upon andexecuted about December 9.Madden further credibly testified as follows:Realizing the problem APL had, we did not want tobe in position where APL had demanded an agreementand brought in their own union at the expense of theILWU, since we had a collective bargaining agreementwith the ILWU.Q. Were there conversations between yourself andMr. Pentimonti as to that first paragraph? As to thelength of time the contract was to be in effect?A. Yes. We agreed -and this is taxing myrecollection -I believe we did agree we wouldterminate the contract if APL could satisfactorilyresolve their problems.Q. Could you explain what you mean by that?A. If APL could get an agreement, either with theirown unions or the ILWU, to perform the work, or, youknow, whatever machinery APL needed to satisfactori-ly report or perform the maintenance work at MiddleHarbor Terminal.Q. What would happen?A. That we would revert to the original intent, themaster agreement, and allow APL to take over the totalmanagement of the facilities, which include the mainte-nance work.Q. This discussion as to American President Linesbeing able to work out its difficulties -was there anydiscussion as to what sort of resolution would beacceptable to Seatrain?A. No, I don't believe so.Q. Was there ever any possibility, as far as youwere aware, Mr. Madden, that the craft unions wouldbe doing the maintenance work at Middle HarborTerminal?A. We never really discussed it, so long as the workwas done.JUDGE GILBERT: Did you testify earlier that Seatrainwas interested in making sure that ILWU men did thework at the terminal?THE WITNESS: Right. But, excuse me, Your Honor. Idid not quite finish my response.A. (Continuing) We did not really concern our-selves with who did the work, so long as the ILWU wassatisfied and Seatrain was satisfied. You know, we werenot really concerned about the ILWU actually doingthe container work, so long as if, in fact, they did not doit, they would not cause any problems to Seatrain inany other areas, since the ILWU did all the stevedoringfor our ships.Q. (By Ms. Clements) Again, I would like to goback to your statement as to what was understoodbetween yourself and Mr. Pentimonti as to the durationof the contract?A. As I said, there were several discussions on that.Mr. Pentimonti was for a long time very optimistic thathe could resolve, or APL could resolve their difficultieswith the unions, and he stated many times it would onlybe a few weeks before the problem was resolved. Andat that point, would we be amenable to going back tothe original intent, the master agreement, and allowAPL to do the maintenance? And I said Seatrain hadno objection to doing that and would, in fact, go alongwith that.Q. But did he say what would happen? Well, whatwas the understanding in the event that the problems447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the craft unions and American President Lineswas not worked out as to the subcontract?A. Then it would continue in effect for -or, forthe full year.Q. With the ILWU doing the work?A. Right.Both Riley and Pentimonti credibly testified that thesubcontract to SeaTrain was not to be implemented untilnegotiations between the unions and with the unionsproved fruitless.To return to the negotiations between ILWU and someof the Pier 80 unions, on November 21 Weisberger andHenry Disley, president of the Marine Firemen's Union,met with Ward and Huntsinger. The ILWU representativesasked whether a compromise could be worked out with thetwo unions they represented, and the answer was that "wedidn't want any part of their work and we didn't want themto take any part of our work." Disley also credibly testifiedwith respect to the meeting as follows:A. All I can remember, Huntsinger was claimingthe work, based on geographical location of the work tobe performed. He stated more than once that he wasdoing the work, the ILWU was doing the work andthey were going to continue to do it for whoever movedin.Q. Is there anything further you can recall Mr.Huntsinger said at that meeting?A. Yes. He asked me if APL subcontracted thework to Seatrain, what would be our position.Q. And what did you respond?A. My response was the work would, as we had acontract with APL, the work would still belong to theMarine Firemen and SUP.Disley further testified that Huntsinger stated that it washis information that APL intended to subcontract toSeaTrain and that immediately after the meeting he calledRiley and asked him if such was APL's intention, to whichRiley replied that it was. It does not appear that anyrepresentative of the Painters or Carpenters was informedby Weisberger or Disley of what was said at theaforementioned meeting.Apparently, there was another meeting on December 2between the same persons who met on November 21, butno one who was present at the meeting testified as to whatoccurred. Riley testified Ward or Huntsinger reported tohim about the meeting and told him the conversation was"good."8On December 5, a meeting was held at PMA. Present atthe meeting were Riley, Flynn, or Hammer (PMA), Disleyand Shoup (MFU), and Dwyer (SUP). According toRiley's credited testimony, the PMA representative said hewanted "a full airing of the problem" as to dispute over theM & R work at the Oakland terminal. Riley crediblytestified as to what then occurred:s Riley also testified that it was reported to him that Weisberger stated atthe meeting that he was representing the Carpenters and Painters, butMy best recollection is that Mr. Disley did the bulkof the speaking and that he said he had heard there wasa subcontract.He said APL was attempting to enter into somephony deal, that APL was not living up to its obligationto his union, and that if there was a subcontract inexistence, he would like to see it.My best recollection of what I said is there were stilldiscussions going on between the unions. I remindedhim that there were discussions with the ILWU andthat they were continuing to attempt to resolve thedifficulties in the dispute as to who would get the work.As I best recall I said that there was a subcontractingarrangement being worked on and that I would attemptto get a copy of such an agreement.JUDGE GILBERT: You say there was a subcontractagreement?THE WITNESS: That is my problem. I had not seenthe subcontract at that point, and whether I was inposition -JUDGE GILBERT: So you didn't know whether it wasfinal or not?THE WITNESS: Correct. I indicated to him, I said tohim that there would be none of the Firemen's work oncontainers at Middle Harbor done until there werefurther discussions between the unions, or that anyother unions' work on containers would be done atMiddle Harbor until there were further efforts toresolve it between the unions.*~*A. I recall I told Mr. Disley that the company didnot intend to take any unilateral action to implementthe subcontract until we could find out if things wouldbe worked out with the parties.JUDGE GILBERT: You told Disley APL did not what?THE WITNESS: Did not intend to take any unilateralaction.JUDGE GILBERT: Until?THE WITNESS: Until we could find out whetherthings could be worked out with the parties.JUDGE GILBERT: Anything else?THE WITNESS: I told him we were very interested inworking out something that would keep as many of hispeople employed as possibly we could. I told him oneof my suggestions was to assign some of the jobs to ourterminal in Southern California at San Pedro, to haveone of his -or, two of his people working at MiddleHarbor Terminal along with ILWU, and that in theevent any of his people were laid off, we were preparedto talk about severance pay.I also said we wanted to discuss their pension rightsand seniority as they related to any job assignments atMiddle Harbor Terminal.Q. (By Mr. Voltz) Did Mr. Disley or Mr. Dwyermake any response to those statements?A. As I recall, both representatives said they werenot interested in giving up any jobs or talking aboutobviously such testimony is of no probative value as to the truth of saidreport.448 AMERICAN PRESIDENT LINES, LTD.compromises with the ILWU. They felt they shouldkeep their work and the ILWU should keep its work.I recall Mr. Disley telling me if I were looking foraccommodations or compromises, I should be talkingto the ILWU and not to the Marine Firemen.Q. What was said at the end of the meeting withrespect to how things were left?A. I recall I repeated there would be no work doneuntil there were further conversations, and that I wouldattempt to get a copy of the subcontract which Mr.Disley had requested.JUDGE GILBERT: You meant there would be no workdone at the Oakland Terminal?THE WITNESS: At the Oakland Terminal, yes, sir.Another meeting was held at PMA on December 10which was attended by Riley, Flynn, Hammer, Disley,Shoup, Weisberger, and Dwyer. At that meeting a copy ofthe executed subcontract with SeaTrain was presented.Riley credibly testified as follows with respect to saidmeeting:A. I recall Mr. Flynn of Pacific Maritime Associa-tion opened the meeting by saying the purpose ofgetting together was to discuss the APL subcontractingof the maintenance work to Seatrain, and that PMA, aswell as APL, were interested in working the matter outto everybody's satisfaction.I recall Mr. Weisberger saying he had no intention ofgiving up his work at any time, at any place; that hehad no intention of taking the ILWU's work, but hewould likewise not allow the ILWU to take any of hiswork. And that statement went for the Sailors as well asthe Carpenters and the Painters.Mr. Flynn described some reasons for APL takingthis action -Q. (Interrupting) What did he say?A. He explained they were for efficiency in thatthey would be using a single contractor with a singlecrew, as opposed to the five separate groups doing thework at Pier 80. He said this would develop economiesfor American President Lines in the performance ofthis work.Q. Do you recall what, if anything, you said at thatmeeting?A. Yes. I recall I repeated the position of APL thatI had stated at the December 5th meeting, which waswe did not intend to implement the subcontract untilwe could find out whether the parties -we could worksomething out with the parties.I reminded the unions their men were still employedat Pier 80 and that no work was being done -nocontainer maintenance work was being done at MiddleHarbor Terminal, and that I was still extremely hopefulthat all of the parties could get together and find somesolutions.Riley further credibly testified to compromises he suggest-ed and that the Pier 80 union representatives stated theywere not interested in any compromise, that they were not9 Riley credibly testified that he called the meeting a day or two earlierby telephone and, when he phoned the Carpenters and asked for Knudson,he was informed Knudson was out of town, so he spoke to Mitchell.going to take ILWU's work and would keep their work,and Weisberger added "that statement went for the Sailorsas well as the Carpenters and Painters." Riley also crediblytestified that he repeated his offer to discuss protection ofseniority rights, pensions, and severance pay, if required.On December 11, Riley met in his office with Mitchell9of the Carpenters and Warner of the Painters. JamesSeymour, APL's legal counsel, was also present. Rileytestified as to what occurred at the meeting as follows:A. As I recall, I told representatives of the twounions that the purpose of the meeting was to bargainover the subcontracting of the work to Seatrain. I toldthem I was keenly interested in negotiations that weregoing on to work out something with all parties. I toldthem they were continuing to do the work at Pier 80and that no work was being done on APL containers atMiddle Harbor Terminal.I also told them we would not implement thesubcontract until we found out whether we could workit out with the parties. And I told them APL still had agreat deal of respect for the Carpenters Union and theircraftsmen, and it was unfortunate that we wereinvolved in this jurisdictional dispute.I told them I would suggest possible compromiseswith the ILWU which would include employing sixCarpenters and one Painter, and I told them I wasprepared to discuss maintenance of seniority for thoseCarpenters and Painters that did maintain their jobs.I told them that if any jobs were lost, we wereprepared to discuss severance arrangements, as well aspossible early retirement arrangements.Q. Did anyone from either of the unions respond?A. Yes. Mr. Mitchell said the Carpenters Unionwas not interested in any compromises with the ILWU.He said he felt the ILWU were looking to take overtheir work, that they had tried it before and they werenot about to give up any jobs to the ILWU.He said, "You have language in your contract whichsays you must subcontract to a contractor employingour members." I told him I thought the language wasillegal.Q. Is there anything further you can recall in thatconversation?A. Yes. I told them I was desperately seeking asolution to the jurisdictional dispute which APL wascaught in and that if any of the solutions that we haddiscussed there that morning did not appear to beworking, that I thought one alternative was to go to theNational Labor Relations Board to solve it in ajurisdictional hearing.I recall I told them in order to get a 10(k) hearing, Iwould need a threat of picketing or some other action. Irecall that both Mr. Mitchell and Mr. Warner said Iwould have a great deal of trouble if we assigned theirwork to the ILWU and that we would have pickets.Mitchell testified as to the meeting as follows:449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Mr. Riley did most of the talking. He informedme they had decided to enter into a contract withSeatrain. I asked Mr. Riley if they had signed thecontract yet and he said they had. I informed Mr. Rileythere was a clause in our contract; they were inviolation of our contract. Mr. Riley said he had beenadvised by his legal people the clause in our contractwas illegal.Not knowing whether it was or not, I did not pursueit any further. Then Mr. Riley said, possibly somethingcould be worked out with the Longshoremen with theywould absorb six of the Carpenters and one Painter.Q. All right.A. So our people would not lose all their work, andI told him there was no way I could agree to this. I saidI would be violating the trust of my people, that withinsix months time the Longshoremen would phase themout anyway.Q. All right.A. I then told Mr. Riley I thought it was better theycontinue in the contract they had with the presentunions and he told me no, he felt it was better they onlyhave one union. And then Mr. Riley asked me whataction I would take if they implemented this contract,and I told him we would take whatever economicaction we found necessary to retain our work. Mr.Riley said he needed a more direct threat in order to goto the National Labor Relations Board to obtain aquick settlement without any loss of work to anypeople. And I said well, we would strike.He turned to Mr. Warner and he said, "Are you ofthe same impression as Mr. Mitchell?" And Mr.Warner said, "Yes, I am. We are together and we willsupport one another."Q. Were you shown a copy of the subcontract Mr.Riley was referring to?A. No, I was not.Q. Were you told anything about when thatsubcontract would be implemented by AmericanPresident Lines?A. No, I was not.Q. Did Mr. Riley mention anything about beingable to cancel the subcontract for any reason?A. No.Q. Did he say anything about being able tosuspend the subcontract for any reason?A. No.Q. Was anything else said, you can recall?A. It seems like Mr. Riley said people would beterminated, but they might be able to work out somekind of severance pay for them, but that's all I canremember.Riley's version of what was stated at the meeting iscredited. Not only was he the more convincing witness, buthis statements were consistent with other uncontradictedand credited testimony of similar statements he made atprevious meetings, also the delay in implementing thei0 As noted hereinbelow, I do not find that the knowledge of Weisbergercan be imputed to said Unions, since I reject Respondent's contention thathe was their agent. There is no evidence in the record that would support asubcontract substantiates his testimony, as well as thecredited testimony that the subcontract was terminable ifthe jurisdictional dispute could be resolved. It is also notedat this point with respect to Riley's statement about theillegality of the provision in the Carpenters contractrestricting subcontracting that said provision was found ina Board Decision issued November 7, 1975, to be violativeof the Act (221 NLRB 456). It also should be noted at thispoint that I find that December 11 was the first occasioneither the Carpenters or the Painters had notice ofRespondent's plan to subcontract the M & R work toSeaTrain.'0The day after the December 11 meeting, Mitchellreported about it to Knudson and Knudson, in turn,relayed the information to Moore. Thereafter Mooretelephoned Riley and threatened a strike. On December 17,the Carpenters and Painters consulted their attorney aboutthe matter; however, neither he nor any representative ofeither of the two Unions accepted APL's offer to bargainabout APL's intention to implement the subcontract,Riley's suggested compromise, or the eventual impact onthe employees they represented should a compromise orthe subcontract be implemented.Riley credibly testified further as follows:A. On December 12, another meeting was held atPMA offices between -Q. (Interrupting) Who was present?A. Mr. Weisberger of the SUP, Mr. Disley of theMFOW, Mr. Shoup of the MFOW, Mr. Flynn forPMA, Mr. Huntsinger of the ILWU, and Mr. Ward ofthe ILWU.Q. Who opened the meeting?A. Mr. Flynn opened the meeting.Q. What did he say?A. He said he had brought the parties together toattempt to find some solution to the very complexjurisdictional problem and he said he felt by sittingdown together, some solutions could be arrived at.Q. Did any of the union representatives respond?A. Mr. Weisberger said he didn't feel there was anyproblem, that the Sailors intended to keep their workand the Carpenters and Painters as well. He said he hadbeen authorized to speak for the Carpenters andPainters at that meeting. He said he didn't intend totake away any of ILWU's work and he did not expectthem to take away any of his work, or the Carpenters orPainters work.Q. Did anyone from the ILWU speak?A. Mr. Huntsinger said he didn't want to takeanybody's work either, but that ILWU at MiddleHarbor Terminal felt all the maintenance work at thatfacility belonged to the ILWU at this time. He said theILWU International, as well as Local 10, felt verystrongly about this matter and did not intend to give upthe work they had there.He also said they were willing to talk about somealternate compromises with the Pier 80 unions.finding that any of the union representatives who attended the earliermeetings reported any of the details thereof to either the Carpenters or thePainters.450 AMERICAN PRESIDENT LINES, LTD.At that point, I recall Mr. Disley spoke up and saidthere was nothing to be compromised. They were goingto keep their work and they didn't want any of theILWU's work.I spoke out at one point to make a suggestion as totype of compromise, and I was told by Mr. Weisbergerto keep my mouth shut, stay out of the discussion,which was a matter to be settled between the unions.Q. Is there anything further you can recall in thatconversation?A. I recall Mr. Disley saying he believed theSeatrain subcontract was a phony and I recall Mr.Flynn urged the parties to continue to talk and gettogether again. I recall I also reminded all the partiesno work was going on in maintenance at MiddleHarbor Terminal and that I was hopeful we would beable to work something out before we had to beginwork at Middle Harbor Terminal.Although Disley denied that Weisberger stated he wasauthorized to speak for the Carpenters and Painters, I donot credit this denial. Riley was a convincing witness and,moreover, Weisberger had, on November 20, been autho-rized by the Carpenters and Painters to state their position,that they would not give up their work.Another meeting was scheduled by the same parties forDecember 19, but the ILWU representatives failed to makean appearance and no meeting was held.On December 11, Respondent filed 8(bX4)(D) chargesagainst the Carpenters and Painters. On December 24,Judge Schnacke of the U.S. District Court issued atemporary restraining order against said Unions frompicketing to obtain work from APL and on December 30 apreliminary 10(1) injunction was issued against them. OnDecember 24, Respondent decided to implement thesubcontract with SeaTrain commencing December 26. It isnot clear when ILWU members first began to doRespondent's work at the Oakland terminal, since the fivePier 80 unions' members continued to be employed in SanFrancisco through the end of December and thereafteruntil January 6 at a facility in Oakland near the MiddleHarbor Terminal. On December 26, Respondent filed8(b)(4)(D) charges against ILWU, Local 10, and theInternational. On December 30, Judge Conti, U.S. DistrictJudge, issued a bench decision which was never reduced towriting, and there appears to be some conflict as to whathis ruling was. At any event, at a Port Committee meetingat the PMA on December 30 with representatives of APL,SUP, and MFU, Flynn received a message that JudgeConti had ruled that the Pier 80 unions should be assignedthe work, and Flynn then stated that APL would assign thework to the Pier 80 unions. By letter dated January 3, 1975,the SeaTrain subcontract was suspended by APL and theM & R work at the Middle Harbor Terminal was assignedto the Pier 80 unions. Said assignment was not to go intoeffect until January 6; however, the Pier 80 unions'members were unable to work on that day because of aserious physical confrontation threatened by ILWU mem-I As to the other Pier 80 unions, it appears that there was a settlement ofthe issue with respect to the employees represented by the Sailors Union(SUP) which was originally one of the charging parties in this proceeding,and it further appears that Respondent's employees represented by thebers. On January 7, General Counsel petitioned for a 100)injunction against ILWU and, on January 9, Judge Contireconsidered his ruling of December 30 and issued aninjunction against the ILWU, ILWU Local 10, CarpentersLocal 1149 and Painters Local 961, ruling that he could notissue an order which would assign the work.By letter dated January 10, 1975, APL notified SeaTrainthat the subcontract with it was reinstated and SeaTrainwas to commence work under said contract on January 13,1975, and on or about this time the employees representedby the Painters and Carpenters were laid off.The parties stipulated to the following:...between February 10, 1975 and August 21, 1975,a 10(k) hearing in Cases Nos. 20-CD-435, 436, 437,and 438 was held with some 5,000 pages of transcriptand 146 exhibits. That hearing is not, as yet, closed.The parties to the 10(k) hearing were AmericanPresident Lines, the Carpenters Union Local 1149,Painters Union No. 961, Marine Engineers BeneficialAssociation, and Sailors Union of the Pacific and theMarine Firemen. All five and the ILWU, the Interna-tional as well as ILWU local 10. And Painters Local1176 intervened after the proceeding had started.C. Resolution of the IssuesThe principal issue is whether or not Respondentviolated Section 8(aX5) and (1) of the Act by refusing tobargain in good faith with the Carpenters and the Paintersabout its subcontract of the M & R work at the MiddleHarbor Terminal to SeaTrain and about the impact thereofupon Respondent's employees represented by said Un-ions."During the course of the hearing, Respondent moved, ineffect, that because of the pendency of the aforementioned10(k) proceeding, the complaint herein be dismissed, whichmotion I ruled was without merit. In its brief Respondentreasserts this contention. Respondent argues that there wasa jurisdictional dispute between the Carpenters andPainters on the one hand, and ILWU on the other, as tothe M & R work at the Oakland terminal in contemplationof APL's move to Oakland and that it is a policyestablished by the Board and the Supreme Court thatjurisdictional disputes should be resolved through8(b)(4)(D) and 10(k) proceedings rather than through anunfair labor practice proceeding under Section 8(aX5) and(I). Respondent relies, in the main, on the decision in J. LAllen Co., 199 NLRB 675 (1972). Said case, however, is notapplicable to the case before me. The cited case holds, ineffect, that where an employer is confronted by a disputebetween two unions with respect to assignment of work, theBoard will not consider the issue of whether a refusal tobargain with either union is violative of Section 8(a)(5) ofthe Act, but that rather the dispute must be resolvedthrough 8(bX4XD) and 10(k) proceedings, which is the"remedial scheme contemplated by Congress as theexclusive means for resolution of work-assignment claimsMarine Firemen and the Marine Engineers (MEBA) were not affected bythe subcontract but continued to do the work for APL (which they did atPier 80) at a location near the Middle Harbor Terminal.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween competing labor organizations." In the instantcase the issue of whether there was a violation of Section8(a)(5) and (1) of the Act does not involve a dispute overthe assignment of work by an employer to one of two (ormore) competing unions, but rather a dispute over theassignment of work to another employer through a subcon-tract. It does not appear to me that the issue of whetherthere was a failure to bargain in good faith about thesubcontracting of said work can appropriately be decidedin the pending 10(k) proceeding. True, it might be arguedthat, if the Carpenters and Painters were not entitled to theM & R work in Oakland, even though there had been nosubcontract, there would be no duty to bargain with themwith regard to the subcontract, and therefore that issuemust first be resolved in the 10(k) proceeding.'2However, Icannot speculate that it would be, since the employer doingAPL's M & R work in SeaTrain, and a decision in the 10(k)proceeding may well be predicated on that fact. In anyevent, in view of my recommended Decision set forthbelow dismissing the complaint, no purpose would beserved in disposing of this possible argument.There was considerable evidence elicited with respect toWeisberger's role in relation to the Carpenters and Paintersvis-a-vis APL. At the hearing it appeared that Respondentwas contending that Weisberger was an agent of saidUnions for the purpose of bargaining with Respondent. Inher brief General Counsel correctly contends that therecord would fail to support such a finding. However, in itsbrief Respondent merely argues that Weisberger was anagent of said Unions in meetings with ILWU and APL inwhich the competing claims were discussed, that at saidmeetings Weisberger obtained knowledge of APL's plan tosubcontract to SeaTrain, and that said knowledge shouldbe imputed to his principals, the said two Unions. Itappears from the record that on November 20 he wasmerely authorized by the two Unions to state theirpositions. Consequently, it does not appear that he was anymore than a messenger and I am not convinced that, assuch, he could be considered as an "agent" whoseknowledge can be imputed to the two Unions. In anyevent, the only point that Respondent seeks to establish byits contention is that the two Unions through Weisberger,as its agent, were made aware of the possibility of thesubcontract as early as November 21, when at a meetingbetween Weisberger and Disley on the one hand andHuntsinger on the other, Huntsinger stated to Disley thatAPL intended to subcontract. While I do not consider that,as a result, it can be held that the Carpenters and Paintersmay be deemed to have had notice of said plan, in view ofmy findings hereinbelow, a contrary holding would notalter the disposition of this case.As to the principal issue in this case, the General Counselargues in her brief as follows:On December 11, Respondent informed the Carpen-ters and Painters Unions for the first time of both itsdecision to subcontract to Seatrain and the fact that thesubcontract had been signed.12 However, it is my opinion that the mere moving by APL to theOakland terminal, where SeaTrain's M & R work was being performed byILWU members, would not relieve APL of its obligations under itscontracts with the Pier 80 unions, including the Carpenters and Painters.It is now well settled that an employer violatesSection 8(a)(5) of the Act when it contracts out thework of unit employees, and concomitantly dischargesthose employees, without giving the Union a chance tobargain over the matter before the underlying decisionis reached. Fibreboard Paper Products Corp. v. N.L.R. B.,379 U.S. 203 (1964); Ozark Trailers, Incorporatedand/or Huteo Equipment Company and/or MobilefreezeCompany, Inc., 161 NLRB 561 (1966); Jack L. Wil-liams, D.D.S., d/b/a Empire Dental Co., 211 NLRB 860(1974).The Carpenters and Painters Unions were nevergiven the chance to bargain with Respondent about itsdecision to subcontract to Seatrain. The decision wasclearly made well before December II when theCarpenters and Painters were first informed of it.While the record supports the General Counsel's conten-tion that the Carpenters and Painters were not informed byRespondent until December 11 of its decision to subcon-tract to SeaTrain, which was after the subcontract hadbeen executed, said Unions were aware for several weeksprior thereto of the dilemma facing APL and of its attemptto resolve it by a compromise among the competingunions.The circumstances giving rise to the dilemma and APL'sefforts to resolve it are outlined hereinbelow. In itsagreement to take over partial possession of the MiddleHarbor Terminal, which it was to share with SeaTrain, itwas originally understood that APL would manage theoperations of the terminal, including the M & R work.However, the ILWU presented a problem. Said Unionrepresented employees of SeaTrain doing the M & R workat said terminal and, moreover, it insisted that it would beentitled to APL's M & R work, as well, at said terminal,threatening action against APL's operations if its demandswere not met. On the other hand, it appears that the Pier 80unions sought only APL's work and were disclaiming thework ILWU had been doing; i.e., SeaTrain's M & R work.The shop at said terminal was so set up and the difficulty ofseparating APL's work from that of SeaTrain made itimpractical to attempt to work out an arrangementwhereby APL's work would be done by one crew andSeaTrain's by another.13 Apparently this difficulty was notforeseen by Riley when he led the Carpenters and Paintersat the meeting at Bruno's on October 4 to believe that, ifAPL did move to Oakland, they need not be concernedabout their jobs. At that time, however, although the moveto Oakland was still tentative, Riley was aware that, if themove occurred, it would not relieve APL of its obligationsunder its agreements with the Pier 80 Unions, despiteILWU's claim to APL's work. Also at that time, however,the Carpenters and Painters knew that ILWU was doingthe M & R work at the Oakland terminal for SeaTrain andwere informed by Riley of ILWU's claim. Apparentlyshortly thereafter Riley began to realize the need for onlyone crew, besides the difficulty he might have in resolvingthe conflicting claims of the ILWU and the Pier 80 unions13 However, while the record will not support a finding that APLspecifically pointed out this problem to any of the unions, it is clear thatRiley's suggestion of a compromise involved forming one composite crew.452 AMERICAN PRESIDENT LINES, LTD.to APL's work, and, in late October, at a meeting withrepresentatives of the ILWU, he asked them to get togetherwith the other unions to work out a compromise and theyagreed, stating that it was a matter better settled betweenthe unions out of his presence. In early or mid-November,he met again with them and urged action on compromisingwith the other unions because time was running out, and hewas assured that a meeting would be set up. Finally, ameeting was arranged for November 21 and it was incontemplation of this meeting that the Painters andCarpenters asked Weisberger on November 20 to presenttheir position.'4As stated before, there is no explanation inthe record why the Carpenters and Painters were notinvited to the meeting. In any event, Riley was informedthat meetings were being held between the ILWU andsome of the Pier 80 unions, and Riley was led to believe,from various sources including Knudson, that the Carpen-ters and Painters were being "represented" at said meetingsby Weisberger, so it is inferred that Riley reasonablyassumed that the Carpenters and Painters were participat-ing in the interunion discussions through Weisberger.'5It appears that, with the deadline of December 31 forAPL to leave San Francisco, Riley became apprehensivearound mid-November about the ability of APL to managethe Oakland terminal in face of a failure of the unions towork out a compromise. So, as related above, negotiationswere started with SeaTrain to take over the M & R workunder a subcontract as an alternative. It appears fromcredited testimony in the record that the subcontract wasentered into with the understanding that it could becanceled if a compromise could be worked out between theunions which would permit APL to handle the M & Rwork for both itself and SeaTrain. It also appears from therecord that Riley believed that a workable compromise wasthe formation of a composite crew (of ILWU members andformer members of the Pier 80 unions) and he made thatsuggestion to the union representatives with whom he met(none of whom were from the Carpenters or Painters) atthe PMA offices. At the December 5 meeting with them,although he stated there was a subcontract with SeaTrain(which at that time had been agreed upon but apparentlynot yet signed), he said it would not be implemented untilAPL could determine that a compromise could not beworked out between the unions. He further stated that ifany people would have to be laid off he wanted to discusstheir rights. Again on December 10, Riley met at the PMAoffices with the union representatives other than theCarpenters and Painters, and the discussion was apparentlynot much more than a repetition of the meeting onDecember 5.Then, on December 11, Riley met with the representa-tives of the Carpenters and Painters. At that meeting hetold them of the subcontract, but made it quite clear,according to credited testimony, that the subcontract14 It is noted that by this time both the Carpenters and Painters hadlearned directly that they were in danger of being phased out.15 While I found hereinabove that Weisberger was not an "agent" of thetwo Unions, this inference is a factor in assessing the overall conduct ofRespondent in determining whether it refused to bargain in good faith(discussed hereinbelow).i6 Which provision, as stated hereinabove. Riley contended was illegal(as was found by the Board later).would not be implemented unless the interunion disputecould not be resolved, and he offered to talk about thesubcontract, a compromise, as well as the impact onmembers of the two Unions should a compromise or thesubcontract be implemented. Instead of bargaining withhim about the subcontract, his suggested compromise, ormaking any counterproposals, the Carpenters and Painterswere adamant about claiming all of APL's M & R work atthe Oakland terminal and the Carpenters representativeadded that a subcontract was prohibited under a provisionof its contract.6The Carpenters and Painters made noeffort to contact APL thereafter with respect to Riley'soffer to bargain, but instead contacted their attorney whoalso made no effort to talk to APL with respect to Riley'soffer to bargain on December I I.General Counsel contends that the Carpenters andPainters had no opportunity to bargain about the subcon-tract on December I 11, because they were presented with afail accompli at that time. In my opinion the record doesnot support said contention. As stated above, the creditedtestimony of Riley reveals that he made it quite clear to therepresentatives of the Carpenters and Painters that, eventhough the contract was executed, it would not beimplemented unless a compromise could not be worked outbetween all the unions."17Ensuing events further demon-strate that this was not a misrepresentation. On December12, another meeting was held at the PMA offices withrepresentatives of the ILWU, MFU, and Weisberger(SUP).18 Again there were discussions about a possiblecompromise between the unions which, however, againproved fruitless, and another meeting was scheduled forDecember 19. Thus, it is apparent that, even after theexecution of the subcontract, APL was trying to work out asettlement of the disputed claims between the ILWU andthe Pier 80 unions which would avoid the alternative of thesubcontract and which would support my conclusion thatthe subcontract did not constitute a fait accompli onDecember I1. Moreover, for approximately 2 weeksthereafter, APL's M & R work was either overlooked orwas done by the Pier 80 unions. It was not until December26 that the subcontract was first implemented, apparentlyafter Riley had come to the conclusion that no compromisecould be reached and after Judge Schnacke had issued theaforementioned temporary restraining order. (It is notedthat the employees represented by the Carpenters andPainters were not laid off until after January 9, 1975.)Respondent contends, and I find its contention to be ofmerit, that the Carpenters and Painters were not presentedwith a fail accompli on December 11, that the subcontractwas executory in nature (contingent upon the outcome ofAPL's attempts to resolve the interunion dispute); that theCarpenters and Painters were given an ample opportunityto bargain with respect to the subcontract and its effectupon the employees they represented; that they made no17 Pentimonti and Madden, who negotiated the subcontract, crediblytestified that the understanding between the parties was that the subcontractwould not be implemented or would be canceled if APL could work out asuccessful compromise with the ILWU and the Pier 80 unions.'a A possible explanation of why the Carpenters and Painters were notinvited to any of the abovementioned December 5, 10. and 12 meetings isthat the meetings apparently were sponsored by PMA. which did notrepresent APL in its dealings with the Carpenters and Painters.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempt to do so but, instead, insisted on maintaining thattheir members were entitled to the work in dispute; "that atevery turn APL sought a negotiated solution" to thedispute and "the fact that no solution was found cannot beattributed to any unwillingness by APL to negotiate"; andthat in all the circumstances, relying upon the holding inHartmann Luggage Company, 145 NLRB 1572 (1964),among other cases, the Respondent did not violate the Actas alleged.In said cited case the Board, in dismissing the complainttherein, stated at 1572 and 1573:The Trial Examiner found that the General Counsel,by establishing that the Respondent signed the subcon-tracting agreement with North Bay before advising theUnion of the pendency of its negotiations with thatcompany, made out "at least a prima facie case ofrefusal to bargain." But he concluded nonetheless thatthat violation was "cured" by reason of the Respon-dent's subsequent conduct, as set out in the Intermedi-ate Report. We agree with the Trial Examiner'sultimate conclusion that any prima facie showing of aviolation in this case is overcome by other evidence,but, unlike the Trial Examiner, we rest our decisionupon our evaluation of the Respondent's overallconduct, both prior and subsequent to the execution ofthe subcontracting agreement.[The Board dismissed the complaint.]In Edward Axel Roffman Associates, Inc., 147 NLRB 717,723-724 (1964), the Board affirmed the Trial Examiner'sdecision therein in which he held that when the respondenttherein had contracted, on April 11, 1963, to move itslocation, it might have been in "technical violation" ofSection 8(a)(5) and (1) of the Act by failing to notify andoffer to bargain about the contemplated relocation prior toApril II, but nevertheless the complaint should bedismissed. This conclusion was predicated on the fact thaton May 27, when the company finally notified the union ofthe "possibility" of its moving and offered to negotiate withregard thereto, stating that "no final decision has yet beenmade," the union chose to ignore this notification andoffer, on the ground that the move was already a faitaccompli. It was reasoned in said decision that "wheremen's jobs and livelihoods are at stake, the parties shouldbargain rather than rely on technicalities," and that "it wasthe Union, and not Respondent which refused to negoti-ate."In Shell Oil Company, 149 NLRB 305, 307 (1964), theBoard stated:We agree with the Trial Examiner's general state-ments of the principles enunciated in our earlierdecisions in Town & Country Manufacturing Co., Inc.,136 NLRB 1002, enfd. 316 F.2d 846 (C.A. 5), andFibreboard Paper Products Corp., 138 NLRB 550, enfd.322 F.2d 411 (C.A.D.C.), cert. granted 375 U.S. 963. Inboth those cases, we held that a management decisionto subcontract unit work, albeit for economic reasons,is a mandatory subject for bargaining and that anemployer's failure to bargain with respect to this matteris violative of Section 8(a)(5) and (1) of the Act. Theprinciples of these earlier cases, however, are not meantto be hard and fast rules to be mechanically appliedirrespective of the circumstances of the case. Inapplying these principles, we are mindful that thepermissibility of unilateral subcontracting will bedetermined by a consideration of the setting of eachcase. Thus, the amount of time and discussion requiredto satisfy the statutory obligation "to meet at reason-able times and confer in good faith" may vary with thecharacter of the subcontracting, the impact on employ-ees, and the exigencies of the particular businesssituation involved. In short, the principles in this areaare not, nor are they intended to be, inflexibly rigid inapplication.See also Southern California Stationers; Wallace PrintingCo., 162 NLRB 1517, 1545 (1967).While none of the cases cited by any of the parties can besaid to be sufficiently similar factually to the instant case asto be dispositive of the issues herein, the principles set forthin the above-cited cases are applicable to the instant case.Applying said principles, I am of the opinion that, in all ofthe circumstances herein, the Respondent did not violatethe Act as alleged.As set forth hereinabove, APL was confronted with adilemma caused by the dispute between ILWU and thePier 80 unions over the M & R work to be performed at theOakland terminal and impracticality of setting up twoshops at the terminal (one to handle APL's work and theother SeaTrain's). Furthermore, while the Pier 80 unionsdid not claim they would be entitled to SeaTrain's work,even though as originally contemplated APL would beoperating the terminal and ostensibly the M & R work forSeaTrain, the ILWU did insist that it would be entitled toAPL's work as well as SeaTrain's and threatened direaction against APL's operations if it did not get the work.APL and representatives of the ILWU and of some of thePier 80 unions agreed that the matter might best be settledbetween the disputing unions. When it became obviousthat the deadline for APL to get out of the San Franciscoport was fast approaching and there had been no resolutionof the interunion dispute, APL decided that, as acontingency, a subcontract of the M & R work to SeaTrainwould solve the problem. So a subcontract was negotiatedand executed with the understanding that it would not beimplemented until it was determined that the interuniondispute could not be resolved. While the subcontract wasbeing negotiated and after its execution, APL pressed theunions to resolve their dispute. When Riley met with theCarpenters and Painters on December I 11 (which was afterthe subcontract was executed), he made it clear to theirrepresentatives that he was willing to negotiate over thesubcontract, suggested some compromises, as well asoffering to negotiate with respect to the impact onemployees who might be affected by a compromise or bythe subcontract and assured them that the subcontractwould not be implemented unless negotiations betweenand with the unions failed to resolve their dispute.Contrary to the General Counsel's contention, and asstated above, I do not consider that, in the circumstances,the Carpenters and Painters were presented with a faitaccompli on December 11. Rather, I find they were given454 AMERICAN PRESIDENT LINES, LTD.an opportunity to bargain with APL about the subcontract,about some compromise, and about the effect of either onthe employees they represented. Instead, they adamantlyinsisted that they be given the work and made no attemptto negotiate. True, the problem with which the unions andAPL were confronted was caused by APL's decision tomove to Oakland, but I do not have before me an issue asto whether there was any unfair labor practice committedby APL in making that decision and eventual move toOakland. While it might be said that APL should havegiven notice to the unions, particularly the Carpenters andPainters, of its decision to negotiate a subcontract withSeaTrain before doing so, considering the executory natureof the subcontract, I do not consider the failure to giveprior notice to be of sufficient materiality to alter theconclusion I reach.In all the circumstances, and considering the Respon-dent's "overall conduct, both prior and subsequent to theexecution of the subcontracting agreement," 19I am of theopinion that the General Counsel has failed to prove by apreponderance of the evidence that Respondent violatedSection 8(a)(5) and (1) of the Act as alleged.19 Hartmann Luggage Company, supra at 1573.20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Upon the basis of the foregoing findings of fact and uponthe entire record of this case, I make the following:CONCLUSIONS OF LAW1. Respondent is, and at all times material herein hasbeen, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.2. The Painters Union and the Carpenters Union are,and at all times material herein have been, each a labororganization within the meaning of Section 2(5) of the Act.3. The General Counsel has failed to prove by apreponderance of the evidence the allegations in thecomplaint that Respondent violated Section 8(aX5) and (1)of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER20The complaint should be, and is hereby, dismissed in itsentirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.455